Case 0:20-cv-61431-RAR Document 46 Entered on FLSD Docket 11/19/2020 Page 1 of 6




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO.: 20-CV-61431-RAR

  LEO FERRETTI, individually and on behalf
  of himself and all others similarly situated,

         Plaintiff,
  v.

  NOVA SOUTHEASTERN UNIVERSITY, INC.,

        Defendant.
  ____________________________________/

                           DEFENDANT’S NOTICE OF PENDING,
                         REFILED, RELATED OR SIMILAR ACTIONS

         Defendant, Nova Southeastern University (“Nova”), by and through undersigned counsel

  and pursuant to S.D. Fla. L. R. 3.8, hereby gives notice to the Court that there currently is pending

  a similar, later-filed putative class action against Nova, which (1) arises out of Nova’s closure of

  its on-campus facilities and transition to remote/virtual/online teaching in response to the COVID-

  19 pandemic; and (2) seeks the same relief on behalf of the same putative class members.1 Both

  this case and the later-filed case are summarized below and listed in order of filing in the United

  States District Court for the Southern District of Florida, from earliest to latest.

                                   IDENTIFICATION OF CASES

         1.      Leo Ferretti, Individually and on Behalf of All Others Similarly Situated, v. Nova

  Southeastern University, Inc., Case No. 0:20-cv-61431-RAR. This lawsuit is pending before the

  this Court.

         Plaintiff filed his original Complaint on July 15, 2020, ECF No. 1, and served Nova with

  initial process on July 24, 2020, ECF No. 7. In his original Complaint, Plaintiff alleged four claims


  1
         Nova has filed this identical Notice in the later-filed case before Judge Cooke.
Case 0:20-cv-61431-RAR Document 46 Entered on FLSD Docket 11/19/2020 Page 2 of 6

                                                                    CASE NO.: 20-CV-61431-RAR


  against Nova arising out of the closure of Nova’s campus as a result of the COVID-19 pandemic

  and its transition to remote learning for a portion of the Spring 20202 term and the Summer 2020

  term: breach of contract, contract implied in law (restitution/quasi-contract), unjust enrichment

  and conversion. ECF No. 1. On September 4, 2020, Nova moved to dismiss the Complaint for

  failure to state a claim. ECF No. 20.

         In response, Plaintiff filed his First Amended Class Action Complaint on September 25,

  2020. ECF No. 25. In the Amended Complaint, Plaintiff now asserts two claims against Nova for

  the Winter 2020 term: breach of contract and unjust enrichment. Id. Plaintiff seeks a refund of a

  portion of his tuition and fees for the Winter 2020 semester for himself and the putative class. Id.

  Plaintiff has defined the proposed class as follows: “All persons who paid, on behalf of themselves

  or another, tuition or fees for in-person education at Nova Southeastern University for the Winter

  2020 term.” Id. at § 76. On October 16, 2020, Nova timely moved to dismiss Plaintiff’s First

  Amended Class Action Complaint for failure to state a claim. ECF No. 32. On October 16, 2020,

  Nova also filed a Motion to Strike the Class Allegations in Plaintiff’s First Amended Class Action

  Complaint. ECF No. 30.

         Meanwhile, on July 29, 2020, the Court had ordered the parties to hold a Joint Scheduling

  Conference and file a Joint Scheduling Report. ECF No. 8. The parties filed their Joint Discovery

  Plan and Scheduling Report and proposed Scheduling Order on September 25, 2020. ECF No.

  26. The Court entered the Scheduling Order on October 1, 2020. ECF No. 27. Trial in that lawsuit

  is currently set for September 27, 2021. Id. Defendant, however, filed an unopposed motion for

  a limited stay of discovery pending resolution of the pending dispositive motion on October 30,

  2020. ECF No. 38. On November 10, 2020, the Court granted the motion for a limited stay of



  2
         Plaintiff has since correctly identified the term as the “Winter 2020” term.
                                                   2
Case 0:20-cv-61431-RAR Document 46 Entered on FLSD Docket 11/19/2020 Page 3 of 6

                                                                      CASE NO.: 20-CV-61431-RAR


  discovery pending the Court’s ruling on Defendant’s Motion to Strike the Class Action Allegations

  of the Amended Complaint and Defendant’s Motion to Dismiss the Amended Complaint. ECF

  No. 44.

            2.     Tristan Craig, On behalf of herself and all others similarly situated, v. Nova

  Southeastern University, Case No. 1:20-cv-23818-MGC. That case is currently pending before

  the Honorable Marcia G. Cooke.

            In the operative Complaint, Plaintiff brings three claims against Nova arising out of the

  closure of Nova’s campus as a result of the COVID-19 pandemic and its transition to remote

  learning for a portion of the Winter 2020 term and the Summer 2020 term: breach of contract,

  unjust enrichment and conversion. ECF No. 1. Plaintiff seeks a refund of a portion of his tuition

  and fees for the Winter 2020 semester for himself and the putative class. Id. Plaintiff has defined

  the proposed class as follows: “All persons who paid, or will pay, tuition and/or the Mandatory

  Fees for a student to attend in-person class(es) during the Winter 2020 or any other semester

  affected by Covid-19 at Nova Southeastern but had their educational experiences and class(es)

  moved to online only learning.” Id. at ¶ 41. On October 7, 2020, Plaintiff returned the executed

  waiver of service by Nova, thereby making Nova’s response to the Complaint due on December

  7, 2020. ECF No. 7. No Scheduling Order has been entered.

                                         APPLICABLE RULES

            S.D. Fla. Local Rule 3.8, Notice of Transfer of Refiled and Similar Actions and Procedures,

  provides as follows:

                   It shall be the continuing duty of the attorneys of record in every
                   action or proceeding to bring promptly to the attention of the Court
                   and opposing counsel the existence of other actions or proceedings
                   as described in Section 2.15.00 of the Court’s Internal Operating
                   Procedures, as well as the existence of any similar actions or
                   proceedings then pending before another court or administrative

                                                     3
Case 0:20-cv-61431-RAR Document 46 Entered on FLSD Docket 11/19/2020 Page 4 of 6

                                                                      CASE NO.: 20-CV-61431-RAR


                 agency. Such notice shall be given by filing with the Court and
                 serving a “Notice of Pending, Refiled, Related or Similar Actions,”
                 containing a list and description thereof sufficient for identification.

          In turn, Section 2.15.00 of the Court’s Internal Operating Procedures, Transfer of Similar

  Actions, provides as follows:

                 Whenever an action or proceeding is filed in the Court which
                 involves subject matter which is a material part of the subject matter
                 of another action or proceeding then pending before this Court, or
                 for other reasons the disposition thereof would appear to entail the
                 unnecessary duplication of judicial labor if heard by a different
                 Judge, the Judges involved shall determine whether the higher-
                 numbered action or proceeding shall be transferred to the Judge
                 assigned to the lower-numbered action. (See IOP 2.06.00 Transfer
                 of Higher-Numbered Cases).

          Finally, Section 2.06.00 of the Court’s Internal Operating Procedures provides, in pertinent

  part, as follows:

                 Each division in the Southern District of Florida has its own series of
                 numbers which are sequentially assigned to cases. Therefore, for the
                 purpose of higher-numbered transfers, the “lower-numbered” case refers
                 to the earlier-filed case. The judge assigned the higher-numbered case shall
                 prepare a proposed Order of Transfer and a Notice to the parties that the
                 higher-numbered case is transferred to the docket of the judge having the
                 lower-numbered case, effective upon that judge’s consent to the transfer.

          In accordance with the above-cited Rules and Procedures, Nova respectfully submits this

  Notice in each case so that this Court and Judge Cooke may consider transfer of the related case

  to the docket of this Court, which is presiding over the earliest-filed case against Nova in this

  District.

                                                Respectfully submitted,

                                                s/ Mendy Halberstam
                                                Mendy Halberstam, Esq.
                                                Florida Bar No. 68999
                                                Email: Mendy.Halberstam@jacksonlewis.com
                                                Stephanie L. Adler-Paindiris, Esq.
                                                Florida Bar No. 0523283

                                                    4
Case 0:20-cv-61431-RAR Document 46 Entered on FLSD Docket 11/19/2020 Page 5 of 6

                                                                CASE NO.: 20-CV-61431-RAR


                                             Email: Stephanie.Adler-
                                             Paindiris@jacksonlewis.com
                                             Allison Gluvna Folk, Esq.
                                             Florida Bar No. 041075
                                             Email: Allison.Folk@jacksonlewis.com
                                             Shayla N. Waldon, Esq.
                                             Florida Bar No. 105626
                                             Email: Shayla.Waldon@jacksonlewis.com
                                             JACKSON LEWIS P.C.
                                             One Biscayne Tower, Suite 3500
                                             Two South Biscayne Boulevard
                                             Miami, FL 33131
                                             Telephone: (305) 577-7600

                                             and

                                             Richard A. Beauchamp, Esq.
                                             Florida Bar No. 471313
                                             Email: rbeauchamp@panzamaurer.com
                                             PANZA MAURER
                                             2400 East Commercial Boulevard
                                             Suite 905
                                             Fort Lauderdale, FL 33308
                                             Telephone: (954) 390-0100
                                             Counsel for Defendant



                                CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on November 19, 2020, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

  is being served this day on all counsel of record identified on the attached Service List via

  transmission of Notice of Electronic Filing generated by CM/ECF and Electronic Mail.


                                             s/ Mendy Halberstam
                                             Mendy Halberstam, Esq.




                                                5
Case 0:20-cv-61431-RAR Document 46 Entered on FLSD Docket 11/19/2020 Page 6 of 6

                                                                  CASE NO.: 20-CV-61431-RAR


                                         SERVICE LIST

                United States District Court for the Southern District of Florida
                       Ferretti, et al. v. NSU Southeastern University, Inc.
                                  CASE NO.: 20-CV-61431-RAR

   Matthew D. Schultz, Esq.                           Mendy Halberstam, Esq.
   Florida Bar No. 0640328                            Florida Bar No. 68999
   Email: mschultz@levinlaw.com                       Email: Mendy.Halberstam@jacksonlewis.com
   Rebecca K. Timmons, Esq.                           Stephanie L. Adler-Paindiris, Esq.
   Florida Bar No. 121701                             Florida Bar No. 0523283
   Email: rtimmons@levinlaw.com                       Email: Stephanie.Adler-
   Brenton J. Goodman, Esq.                           Paindiris@jacksonlewis.com
   Florida Bar No. 126153                             Allison Gluvna Folk, Esq.
   Email: bgoodman@levinlaw.com                       Florida Bar No. 041075
   LEVIN, PAPANTONIO, THOMAS                          Email: Allison.Folk@jacksonlewis.com
   MITCHELL, RAFFERTY & PROCTOR, P.A.                 Shayla N. Waldon, Esq.
   316 S. Baylen Street, Suite 600                    Florida Bar No. 105626
   Pensacola, FL 32502                                Email: Shayla.Waldon@jacksonlewis.com
   Telephone: (850) 435-7140                          JACKSON LEWIS P.C.
                                                      One Biscayne Tower, Suite 3500
   Patrick F. Madden, Esq.                            Two South Biscayne Boulevard
   Admitted Pro Hac Vice                              Miami, FL 33131
   Email: pmadden@bm.net                              Telephone: (305) 577-7600
   BERGER MONTAGUE, P.C.
   1818 Market Street, Suite 3600                     Richard A. Beauchamp, Esq.
   Philadelphia, PA 19103                             Florida Bar No. 471313
   Telephone: (215) 875-3000                          Email: rbeauchamp@panzamaurer.com
                                                      PANZA MAURER
   Counsel for Plaintiff and the Proposed Class       2400 East Commercial Boulevard
                                                      Suite 905
                                                      Fort Lauderdale, FL 33308
                                                      Telephone: (954) 390-0100

                                                      Counsel for Defendant




                                                  6
